DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-12, 16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (US 2013/0081674) in view of Sainoo et al. (US 2012/0103415).

Regarding claim 1, Joe discloses a solar cell in Figure 1, comprising:
	a plurality of semiconductor regions (119a, b, Fig 3) disposed in or above a substrate (111) ([55]), the substrate (111) comprising a first end and a second end (Figure 1);
	a conductive contact structure comprising a first plurality of metal lines (112) and a second plurality of metal lines (113) disposed on the plurality of semiconductor regions ([55]);
	an interconnect structure (120) located over the second end of the substrate (Figure 1, [53] and [121]), the interconnect structure (120) disposed over and electrically st cell) but not disposed over the second plurality of metal lines (113 of 1st cell) (Figure 1 and [121]); and
	bond points disposed between the portions of the first plurality of metal lines (112 of 1st cell) and the interconnect structure (120) (Figure 1-2, [121]-[127]).

	Joe does not disclose that the interconnect structure extends along the second end for a full width of the solar cell.

	Sainoo discloses a solar cell comprising an interconnect structure (14a-b) that extends along a full width of the solar cell (Figure 1-2).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Joe such that the interconnect structure extends along the second end for a full width of the solar cell, as taught by Sainoo, because it allows for effective collection of carriers from the entire solar cell and it would amount to the combination of prior art elements to yield predictable results.


Regarding claim 9, Joe discloses a photovoltaic assembly in Figure 1, comprising:
first and second solar cells (shown in Figure 1), each of the first and second solar cells comprising:

	a conductive contact structure comprising a first plurality of metal lines (112) and a second plurality of metal lines (113) disposed on the plurality of semiconductor regions ([55]);
	an interconnect structure (120) electrically coupling the first and second solar cells between the second end of the substrate of the first solar cell and the first end of the substrate of the second solar cell (Figure 1, [53] and [121]), the interconnect structure (120) disposed over and electrically contacting portions of the first plurality of metal lines of the first solar cell (112 of 1st cell) but not disposed over the second plurality of metal lines of the first solar cell (113 of 1st cell), and the interconnect structure disposed over and electrically contacting portions of the first plurality of metal lines of the second solar cell but not disposed over the second plurality of metal lines of the second solar cell (Figure 1 and [121]),
	bond points disposed between the portions of the first plurality of metal lines (112 of 1st, 113 of 2nd) of the first and second solar cells and the interconnect structure (120) (Figure 1-2, [121]-[127]).

	Joe does not disclose that the interconnect structure extends along the second end of the first solar cell for a full width of the first solar cell.



	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Joe such that the interconnect structure extends along the second end of the first solar cell for a full width of the first solar cell, as taught by Sainoo, because it allows for effective collection of carriers from the entire solar cell and it would amount to the combination of prior art elements to yield predictable results.

Regarding claim 16, Joe discloses a solar cell in Figure 1, comprising:
	a plurality of semiconductor regions (119a, b, Fig 3) disposed in or above a substrate (111) ([55]), the substrate (111) comprising a first end and a second end (Figure 1);
	a conductive contact structure comprising a first plurality of metal lines (112) and a second plurality of metal lines (113) disposed on the plurality of semiconductor regions ([55]);
	an interconnect structure (120) located over the second end of the substrate (Figure 1, [53] and [121]), the interconnect structure (120) disposed over portions of the first plurality of metal lines (112 of 1st cell) but not electrically contacting the second plurality of metal lines (113 of 1st cell) (Figure 1 and [121]); and
	bond points disposed between the portions of the first plurality of metal lines (112 of 1st cell) and the interconnect structure (120) (Figure 1-2, [121]-[127]).

	
Sainoo discloses a solar cell comprising an interconnect structure (14a-b) that extends along a full width of the solar cell (Figure 1-2) and is disposed over a first and second plurality of metal lines (12, 13) ([45]-[46]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Joe such that the interconnect structure extends along the second end for a full width of the solar cell and is disposed over the first and second plurality of metal lines, as taught by Sainoo, because it allows for effective collection of carriers from the entire solar cell and it would amount to the combination of prior art elements to yield predictable results.


Regarding claims 2, 10 and 18, modified Joe discloses all of the claim limitations as set forth above. Joe additionally discloses that the bond points comprise a bond point selected from the group consisting of a soldered, welded, and glued point (bond is a glued point, [126]-[127]).

	Regarding claims 3-5 and 19, modified Joe discloses all of the claim limitations as set forth above. Joe additionally discloses that the first and second plurality of metal lines terminate in a staggered fashion at the first end of the substrate, wherein the 

Regarding claim 11, modified Joe discloses all of the claim limitations as set forth above. Modified Joe additionally discloses that the interconnect structure comprises one or more stress relief cuts formed therein (Joe, Figure 12 and Sainoo, Figure 2).

Regarding claim 12, modified Joe discloses all of the claim limitations as set forth above. Joe additionally discloses that from a perspective taken from the light-receiving surface, portions of the interconnect structure exposed between the first and second solar cells are covered with a cloaking layer (spacer 170 can be a cloaking layer as discussed in [168]).

Regarding claim 21, modified Joe discloses all of the claim limitations as set forth above. Modified Joe additionally discloses that the second end includes a chamfered corner (Sainoo, Figures 1-2 and 6).

. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (US 2013/0081674) in view of Sainoo et al. (US 2012/0103415), as applied to claim 4 above, in further view of Sanada (US 2012/0244284).

	Regarding claim 6, modified Joe discloses all of the claim limitations as set forth above. Modified Joe does not disclose that the staggered fashion conforms to angled corners of the substrate including the long terminations along the first direction relative to short terminations along the first direction for neighboring ones of the first and second plurality of metal lines along the angled corners.

	Sanada discloses a solar cell in Figs 3 and 7A-B comprising electrode fingers (Fl and F21-F23) that conform to angled corners (ER) of a substrate (W) ([6], [41], [43]-[44] and [52]-[54]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Joe such that the staggered fashion of the electrode lines conforms to angled corners of the substrate, as taught by Sanada, because the angled corners prevent damage to the substrate, effectively utilizes the . 


Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (US 2013/0081674) in view of Sainoo et al. (US 2012/0103415), as applied to claims 1 and 9 above, in further view of Cudzinovic (US 2014/0158192).

	Regarding claims 7 and 13-14, modified Joe discloses all of the claim limitations as set forth above. Modified Joe does not disclose that the conductive contact structure further comprises a metal seed layer disposed between the plurality of semiconductor regions and the first and second plurality of metal lines and wherein, for each of the first and second solar cells, the substrate is a monocrystalline silicon substrate, and the plurality of semiconductor regions is a plurality of N-type and P-type polycrystalline silicon regions formed above the substrate.

	Cudzinovic discloses a solar cell comprising a metal seed layer ([14]-[15],[18],[20]), a monosilicon substrate (400) with N and P-type polysilicon regions (420,422) above the substrate (400) (Fig 3A, [16], [30]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a metal seed layer disposed between the plurality of semiconductor regions and the first and second plurality of metal lines to the device of modified Joe and to use a monocrystalline silicon substrate with a plurality of N-type .

Claims 8, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (US 2013/0081674) in view of Sainoo et al. (US 2012/0103415), as applied to claims 1, 9 and 16 above, in further view of Hacke (US 2008/0216887).

Regarding claims 8, 15, 17 and 20, modified Joe discloses all of the claim limitations as set forth above. Modified Joe does not disclose that each of the first and second plurality of metal lines comprises a metal foil and wherein an insulating layer blocks electrical contact of the interconnect structure to the second plurality of metal lines.
Hacke discloses solar cell comprising metal foil electrode lines and an insulating layer between the interconnect structure and some of the electrode lines ([6]-[7], [67]-[68]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Joe such that the each of the first and second plurality of metal lines comprises a metal foil and to add an insulating layer that blocks electrical contact of the interconnect structure to the second plurality of metal lines, as taught by Hacke, because it would amount to nothing more than the combination of prior art elements to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,535,790 in view of Sainoo et al. (US 2012/0103415).
Claims 1-15 of U.S. Patent No. 10,535,790 contain all of the limitations of instant claims 1-22 except that the interconnect structure extends along the second end of the first solar cell for a full width of the first solar cell.

	Sainoo discloses a solar cell comprising an interconnect structure (14a-b) that extends along a full width of the solar cell (Figure 1-2).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of claims 1-15 of U.S. Patent No. 10,535,790 such that the interconnect structure extends along the second end of the first solar cell for a full width of the first solar cell, as taught by Sainoo, because it allows for effective .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot as a result of the new grounds of rejection and the addition of the Sainoo reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726